Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 11-13, 16, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 4, for example, the limitation “building thermal model parameter relating to the building estimated by the estimation unit to an air conditioning control system that controls an air conditioner installed inside the building” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
The Specification is silent about reasons related to the inside installation that would somehow affect any estimation parameter of the thermal model”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11-13, 16, and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claim 4, for example, the limitation “air conditioner installed inside the building” is indefinite because it is unclear what the patentable boundaries of this limitation are.  The air conditioner that controls air temperature inside the building may be installed inside or outside of the building as known in the art (see, for example: “the air-conditioning apparatus 2 may be a building multi-air conditioner, a package air conditioner, or a room air conditioner, which includes an outdoor unit and an indoor unit”, Motodani [0123]). In the instant application, the manner of installation of the air conditioner inside or outside of the building it is not considered from the standpoint of indoor thermal modeling.
air conditioner that provides air inside the building” (see also rejection under the 35 U.S.C. 112(a)).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative Claim 1 recites:
“A building thermal model generation apparatus comprising an estimation unit which estimates, by using data for estimation, a building thermal model parameter which satisfies a prescribed condition of a building thermal model indicative of the temperature of a building, the building thermal model including an internal thermal load model indicative of a time change of heat generated inside the building.”
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the groupings of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.  
For example, steps of “the building thermal model including an internal thermal load model indicative of a time change of heat generated inside the building” are treated as belonging to the mathematical concepts grouping while the steps of “estimates, by using data for estimation, a building thermal model parameter which satisfies a prescribed condition of a building thermal model” are treated as belonging to mental process grouping. These mental steps represent a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “a building thermal model parameter which satisfies a prescribed condition of a building thermal model” in the context of this claim encompasses the user manually making a selection of an appropriate model out of available models to satisfy a particular model condition.
Similar limitations comprise the abstract ideas of Claims 7 and 9.  
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
In Claim 1: A building thermal model generation apparatus comprising an estimation unit;
In Claim 9: A non-transitory computer-readable recording medium.
The additional elements in the above claims are examples of generic computer equipment (components) that are generally recited, they are not meaningful limitations, and are not qualified as particular machines.  They represent insignificant represent extra-solution activity to the judicial exception. No practical application of the abstract idea is demonstrated.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.  

The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, claims 2-6, 8, and 10-20 provide additional features/steps which are part of an expanded abstract idea of the independent claims (additionally comprising mathematical and/or mental process steps) and, therefore, these claims are not eligible either without additional elements that reflect a practical application and qualified for significantly more for substantially similar reasons as discussed with regrds to Claim 1.
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raphael Carty et al. (US 2012/0232701), hereinafter ‘Carty’ in view of Mio Motodani et al. (US 2016/0054018), hereinafter ‘Motodani’.

With regards to Claim 1, Carty discloses 
A building thermal model generation apparatus (thermal model generator 304 is operative to process a plurality of thermal inputs and generate a predictive model based on the inputs[0049]; the on-site generation model generator 310 is operative to generate a predictive model based on a building or campuses on-site generation activities. In the illustrated embodiment, the on-site generation model is based primarily on historical on-site power generation data and real-time, historical, weather forecast data [0042]) comprising an estimation unit (Forecasting and Estimation  Unit 214, Fig.2)  which estimates, by using data for estimation (Blocks 202, 204, 206, Fig.2), a building thermal model parameter which satisfies a prescribed condition of a building thermal model indicative of the temperature of a building (the engine 300 may be operative to determine a plurality of modeling parameters for specific areas. For example, the engine 300 may select the temperature and heating and cooling system data representing heating and cooling (such as temperatures, humidity, heating or cooling load)[0039]).
Carty also discloses generating a thermal load model (304, Fig.3; the method 600 may generate thermal and electrical load models for HVAC [0052]) to construct the overall building energy model based on the thermal … load models [0053].

Motodani discloses that the building thermal model including an internal thermal load model indicative of a time change of heat generated inside the building (The control data generation unit 15 includes a thermal load prediction unit 15a configured to predict the thermal load of the building interior [0023]; an amount of heat generated indoors (Q.sub.OCC+Q.sub.EQP) (people+OA equipment+lighting) 46 are considered as factors influencing the thermal load [0046]; it is difficult to measure the amount of heat generated by people Q.sub.OCC and the amount of heat generated by equipment Q.sub.EQP, and hence these values may be estimated [0054]; the amount of heat generated by people Q.sub.OCC may also be determined based on the calculation of Equation (6) by multiplying the "amount of heat generated per person" by the "number of people in the room" [0055]; a rate of change over time in indoor temperature [0174]; the condition that the rate of change over time in indoor temperature is not to exceed an upper limit value for the rate of change over time in indoor temperature may also be employed as a constraint condition. For example, the constraint that the rate of change over time in indoor temperature is 0.2 [degrees Celsius/5 minutes or less] is set [0178]).
Motodani also discloses an estimation unit which estimates, by using data for estimation (a thermal characteristic parameter setting unit configured to determine a thermal characteristic parameter of a building thermal model, Abstract), a building thermal model parameter which satisfies a prescribed condition of a building thermal model indicative of the temperature of a building (a thermal characteristic parameter 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carty in view of Motodani to include into building thermal model an internal thermal load model indicative of a time change of heat generated inside the building to use it as a constrained condition to improve the thermal model by considering a time change of heat generated inside the building and use it as a constrained condition in accurately calculating power consumption of air-conditioning apparatus (Motodani, Formula 37, [0175]).

With regards to Claim 2, Carty in view of Motodani disclose the claimed invention as discussed in Claim 1.
In addition, Carty discloses the building thermal model for the building includes an indoor temperature model as discussed in Claim 1.
However, Carty does not specifically disclose that the building thermal model for the building includes an indoor temperature model indicative of the temperature inside the building; and the building thermal model parameter includes a parameter of the indoor temperature model and a parameter of the internal thermal load model.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carty in view of Motodani that the building thermal model for the building includes an indoor temperature model indicative of the temperature inside the building; and the building thermal model parameter includes a parameter of the indoor temperature model and a parameter of the internal thermal load model as key parameters that affect building thermal model accuracy.

With regards to Claim 3, Carty in view of Motodani disclose the claimed invention as discussed in Claim 1.

Motodani discloses that a building thermal model is based on heat equation of the air-conditioned space [0012] as well as using the model to predict building interior/indoor temperature [0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carty in view of Motodani to represent the indoor temperature model by a mathematical model based on a heat conduction equation as known in the art (theoretical equations (heat equations), Motodani [0047) to describe/predict/evaluate heat process parameters in enclosed spaces such as an indoor temperature.

With regards to Claim 4, Carty in view of Motodani disclose the claimed invention as discussed in Claim 1.
Carty discloses transmitting transmission unit which transmits the building thermal model parameter relating to the building estimated by the estimation unit (the analytical engine 108 may transmit control instructions to the building control systems 112 [0014]; also, [0014, 0068]).
However, Carty does not specifically disclose transmission unit which transmits the building thermal model parameter relating to the building estimated by the estimation unit to an air conditioning control system that controls an air conditioner installed inside the building.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carty in view of Motodani to transmit the building thermal model parameter relating to the building estimated by the estimation unit to an air conditioning control system that controls an air conditioner installed inside the building to control the air conditioner (As a result, the air-conditioning apparatus 2 is operated based on the control data 16, Motodani [0133).

With regards to Claim 5, Carty in view of Motodani disclose the claimed invention as discussed in Claim 1.
However, Carty does not specifically disclose the internal thermal load model is represented by a time function indicative of a time change of heat generated inside the building.
Motodani discloses the internal thermal load model is represented by a time function indicative of a time change of heat generated inside the building as discussed in Claim 1 with regards to Motodani [0178]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carty in view of Motodani that the internal thermal load model is represented by a time function indicative of a time change of heat 

With regards to Claim 6, Carty in view of Motodani disclose the claimed invention as discussed in Claim 1.
Carty discloses that explanatory variables of the thermal load model include environmental information (Real-time external data storage 204 may contain data such as environmental temperature data, solar position and irradiance data, wind speed data, and other weather data [0032]; Real Time External Data 204, Fig.2; building inputs may comprise environment … characteristics [0046]).
However, Carty does not specifically disclose that explanatory variables of the internal thermal load model include environmental information.
Motodani also discloses that explanatory variables of the internal thermal load model include environmental information (T.sub.1 represents the surface temperature (K) of an outdoor side of an exterior wall [0048]; thermal load prediction unit 15b indoor temperature and humidity prediction unit 16 control data 41 outside air temperature 42 amount of solar radiation 43 adjacent room temperature 44 indoor temperature 45 [0191]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carty in view of Motodani that explanatory variables of the internal thermal load model include environmental information because such information affects/influences indoor heat balance calculations as known in the art. 

Claim 7, Carty in view of Motodani discloses the claimed limitations as discussed in Claim 1.
With regards to Claim 8, Carty in view of Motodani discloses the claimed limitations as discussed in Claim 2.

 With regards to Claim 9, Carty in view of Motodani discloses the claimed limitations as discussed in Claim 1.
In addition, Carty discloses a non; -transitory computer-readable recording medium (In software implementations, computer software (e.g., programs or other instructions) and/or data is stored on a machine readable medium as part of a computer program product, and is loaded into a computer system or other device or machine [0083]).

With regards to Claim 10, Carty in view of Motodani discloses the claimed limitations as discussed in Claims 9 and 2.

With regards to Claim 11, Carty in view of Motodani discloses the claimed limitations as discussed in Claims 2 and 4.

With regards to Claim 12, Carty in view of Motodani discloses the claimed limitations as discussed in Claims 3 and 4.

Claims 13-17, Carty in view of Motodani discloses the claimed limitations as discussed in Claims 2, 3, 4, 11, 12, respectfully, and Claim 5.

With regards to Claims 18-20, Carty in view of Motodani discloses the claimed limitations as discussed in Claims 2, 3, 4, respectfully, and Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sylvia Smullin (US 2015/0330923) discloses a computer-implemented system and method for externally assessing a building's susceptibility to heat loads, such as caused by conduction, infiltration, and insolation including energy balance consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863